I dissent, first on procedural grounds.
The majority denies the writ because it holds that relator had an adequate remedy by way of arbitration.
In Frontier Local Edn. Assn. v. Frontier Local Bd. of Edn. (May 1, 1985), Washington App. No. 84 X 11, unreported, this court held that a provision in a collective bargaining agreement regarding arbitration of teacher assignments was in conflict with R.C. 3319.01 and in derogation of the school board's power. InSouth Point Bd. of Edn. v. South Point Assn. of ClassroomTeachers (May 1, 1985), Lawrence App. No. 1657, unreported, this court vacated an arbitrator's decision on the grounds that it was in conflict with R.C. 3319.11. Both of these cases were decided with the knowledge that Dayton Teachers Assn. v. Dayton Bd. ofEdn. (1975), 41 Ohio St.2d 127, 70 O.O. 2d 223, 323 N.E.2d 714, established the right of public employees to collectively bargain. Relator's conclusion that arbitration was not an adequate remedy was based on all the prior decisions of this court. See my dissent in Baisden v. Oak Hill Union Local SchoolDist. Bd. of Edn. (June 7, 1985), Jackson App. No. 491, unreported.
I also dissent on the facts in this case. Under Section 31.3 of the collective bargaining agreement, a teacher is allowed one year's credit for each two years of one-half day teaching. Relator's contract is inconsistent since it describes her duties as "half-time (56.25%)."
The question is: are the parties bound by the phrase "half-time" or by the percentage "56.25%." As noted in State, exrel. Rodgers, v. Hubbard Local Bd. of Edn. (1984), 10 Ohio St.3d 136, 10 OBR 458, 461 N.E.2d 1308, the Ohio Teacher Tenure Act is to be construed in favor of teachers. The issue here is: what credit should be granted to a teacher who teaches more than half-time, but less than full-time. The Supreme Court has already answered in Rodgers, supra, at 138-139, 10 OBR at 460,461 N.E.2d at 1310, which has a fact situation quite similar to the one herein, that:
"The record shows that appellant is a teacher, holding a professional teaching certificate, who has taught for at least three of the last five years in appellee's district. She was a part-time employee for some of those years; however, her duties were substantial and she performed them on a regular basis. Appellant has accomplished that which makes her eligible for tenure under R.C. 3319.11. * * *" See, also, State, ex rel.Garay, v. Hubbard Local Bd. of Edn. (1984), 11 Ohio St.3d 20,21, 11 OBR 53, 54, 462 N.E.2d 1219, 1220.
In short, Relator Williams would be entitled to a continuing contract, unless prohibited by the collective bargaining agreement. While the contract is very explicit as to the minimum amount of teaching experience necessary to establish "half-time" status, it is vague about what constitutes full-time status, and absolutely silent on the status of teachers who *Page 13 
work more than half-time but less than full-time.
When a contract is silent on an issue, the parties to the contract are generally presumed to intend the ordinary meaning of the words used in their contract. See the discussion in 18 Ohio Jurisprudence 3d (1980), Contracts, Section 141 et seq. Further, in Garay, supra, the Supreme Court stated:
"* * * Where part-time teaching experience is regular and substantial, as in the instant case, years spent teaching less than full school days will be counted in determining eligibility for a continuing contract. State, ex rel. Rodgers, v. HubbardLocal Bd. of Edn. (1984), 10 Ohio St.3d 136. * * *" Id. at 21, 11 OBR at 54, 462 N.E.2d at 1220.
Since the Supreme Court has used "regular and substantial" as a standard, I would presume that this is what the parties intended. Since relator did work regularly and substantially, and since the contract itself does not bar her from being credited with a full year's experience, I can see no reason why she is not entitled to a full year's credit.
The majority opinion states that there arises a conflict over whether R.C. 4117.10(A) or R.C. 3319.11 prevails. I see no conflict, and relator does not argue that one exists, although, in light of our prior decisions, that claim is put forth in the alternative.
There is no conflict, or any question of statutory construction. This is a case of contract construction. Construing the words of this contract according to the ordinary rules of construction, relator is entitled to full-time credit, and even if there were no contract, she would still be entitled to it. She is not barred from it by any language in the contract, and is entitled to it as the words "regular and substantial" are ordinarily used. One is left then to wonder how the majority arrives at the conclusion that relator does not have a clear legal right to a continuing contract.
Thus, I dissent.